IN THE SUPREME COURT OF THE STATE OF DELAWARE

ATIBA MAYFIELD,                            §
                                           §     No. 546, 2016
        Defendant Below,                   §
        Appellant,                         §     Court Below: Superior Court
                                           §     of the State of Delaware
       v.                                  §
                                           §     ID. No. 1504011040A (N
STATE OF DELAWARE,                         §
                                           §
        Plaintiff Below,                   §
        Appellee.                          §


                             Submitted: November 15, 2017
                              Decided: December 4, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 4th day of December 2017, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its rulings at the trial Prayer Conference conducted

on June 22, 2016.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:


                                           /s/ James T. Vaughn, Jr.
                                           Justice